Citation Nr: 1449249	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served on active duty from June 1973 to October 1974.  

This matter was originally before the Board on appeal from an October 2006 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that denied the claim of entitlement to service connection for hepatitis C.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2012 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  In October 2014 the Board vacated the prior decision.


FINDING OF FACT

Hepatitis C was not shown during active military service or for many years after service; hepatitis C is unrelated to any incident of service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March and July 2006, prior to the decision on appeal.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA obtained all pertinent outstanding medical records identified by the appellant.  All these records have been associated with the claims file.  Also, VA afforded the appellant a VA examination that is sufficient to decide the matter here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that a VA hearing officer fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Board finds that any error with regard to the notice and assistance contemplated in Bryant was harmless error.  In March 2014, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated and a new one issued in its place.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the conduct of the hearing.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The appellant seeks service connection for hepatitis C.  He argues that he has hepatitis C as a result of service.  He has advanced several theories on how he became infected with the virus.  On his application for benefits dated in January 2006, the appellant did not report any specific cause for his hepatitis C infection.  In his December 2006 notice of disagreement, the appellant suggested that his infection was due to his regular exposure to blood as a medic at a naval hospital in service.  In a February 2007 statement in response to a hepatitis C risk factor questionnaire, the appellant averred that his hepatitis C infection was due to his exposure to accidental needle sticks incurred during his in-service hospital duties and that this was consistent with the diagnosis many years after service.  At this time, he reported using intravenous and intranasal cocaine several times in service between 1973 and 1974, engaging in high risk sexual activity in service, including group sex and unprotected sex, left ear piercing in 1969, and sharing razors in service.  In another February 2007 statement, the appellant argued that his hepatitis C infection could have been caused by his air gun inoculations in service.  At his May 2012 hearing before the undersigned, the appellant testified that he believed he was infected by the hepatitis C virus as a result of accidental needle sticks in service.  The Veteran's representative identified symptoms compatible with hepatitis C in service that were assessed as an upper respiratory infection during the Veteran's service.  The Veteran's representative further argued that the Veteran's symptoms were prior to his abuse of drugs.

A review of the claims folder shows that the appellant served on active duty between 1973 and 1974, and that he was discharged under honorable conditions following a special court martial for sale and possession of controlled substances.  Service treatment records reflect that the appellant was seen for symptoms assessed as an upper respiratory infection in December 1973.  He was subsequently seen for recurring upper respiratory symptoms and was diagnosed with recurrent bronchitis in August 1974.  The appellant was seen for right lower quadrant pain in July 1974, assessed as a probable right ureteral stone.  His service treatment records are silent for hepatitis and report of service separation examination dated in October 1974 reflects normal clinical evaluation.

VA treatment records reflect that the appellant was diagnosed with hepatitis C in 2005.  In April 2005, the appellant denied intravenous drug use, but reported having had multiple sexual partners.  In September 2005, during treatment evaluation for hepatitis C, the appellant reported that he felt as though he had contracted the virus through cocaine use.  He denied intravenous drug use and reported multiple sexual partners.  On a January 2006 VA PETS/Mental Health visit, the appellant revealed a history of drug abuse beginning prior to his military service.  He reported drinking alcohol regularly and marijuana use at age 14, starting LSD and peyote at age 17, and starting amphetamines and intravenous heroin and cocaine at age 20 (during military service).

In October 2011, a VA examination was conducted.  The examiner reviewed claims folder and documented the relevant portions in the report of examination along with the evaluation findings.  The examiner acknowledged that the appellant had reported instances of needle sticks, exposure to bodily fluids, and air gun inoculations in service.  The diagnosis for hepatitis C was confirmed.  The examiner opined that hepatitis C was less likely as not related to service, to include the alleged in-service injuries or events or illnesses.  His rationale was that the disease was diagnosed 30 years after service discharge and that the appellant had risk factors for developing hepatitis C including intravenous drug use, the biggest risk factor, and multiple sexual partners.  He explained that it would be speculative to attribute hepatitis C to needle stick or air gun inoculations because he had engaged in other risk factors, and because he had been an unreliable historian regarding his extensive drug history.

The Board concludes that the preponderance of the evidence is against service connection for hepatitis C.  The Board finds that the most probative evidence shows that the appellant's hepatitis C was not present during service, or for many years thereafter, and the record on appeal contains no probative evidence that the appellant's current hepatitis C is causally related to his service or any incident therein, including any immunizations with an air gun injector or accidental needle sticks.

The evidence of record shows that the appellant has risk factors for hepatitis C, to include multiple sexual partners along with intranasal and intravenous drug use.  The appellant speculates that his condition is attributable to immunizations with an air gun during service or inadvertent needle stick.  He further speculates that he had symptoms compatible with hepatitis C in service.  Whether an etiological relationship exists between these in service events and contracting hepatitis, first documented many years after service discharge, is a complex medical matter and lay opinion has diminished probative value in this context.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Far more probative is the opinion of the VA examiner in October 2011 who has the ability through training to weigh the relative risk factors.

Additionally, the Board finds that the appellant is not credible because he has given an inconsistent medical history.  The appellant denied intravenous drug use in April 2005, but later reported such in January 2006.  Also the appellant's report of having contracted hepatitis prior to any drug abuse is not supported by his history of drug use prior to and during service.

Therefore, because the appellant lacks competency and credibility, his statement, opinions, and testimony have diminished probative value.  The Board assigns greater probative value to the objective evidence of record, which shows no hepatitis C in service or soon thereafter, and which shows that hepatitis C is less than likely than not caused by or a result of service.

The Board notes that the more probative evidence tends to establish that the appellant engaged in risk activity before, during and after service.  To the extent that his hepatitis C may be due to abuse of drug activity, compensation is precluded by law, regardless of when that activity took place.  38 U.S.C.A. § 1110.  In regard to other risk activity that predated service or during service, there is no reliable evidence that he had hepatitis C during service or shortly thereafter.  As such, there is no need to address the presumptions of soundness or aggravation.

The Board notes that the VA examiner has commented that the cause for hepatitis C is coming into contact with contaminated blood and that the biggest risk factor for such is intravenous drug use/sharing needles, and that another risk factor was multiple sexual partners-and that the appellant had both of these risk factors in his history.  Most probative in this case is the medical determination that there is not a relationship between the appellant's hepatitis C and service.  The appellant has not presented any medical evidence in support of his theories of entitlement.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


